McGuire, J.
(dissenting). I respectfully dissent. The record supports the court’s determination that petitioner failed to meet his burden of demonstrating that respondent would provide “relevant, admissible and . . . significant] ” testimony (People v McCartney, 38 NY2d 618, 622 [1976]). To be sure, respondent’s testimony well might impeach the credibility of David Chang, the individual alleged by petitioner to have committed the homicide. Petitioner’s submissions below, however, afforded no reason to suppose that Chang would testify at petitioner’s trial. Petitioner’s additional contention, that respondent would corroborate his anticipated trial testimony both that Chang paid for respondent’s flight to California to assist Chang in disposing of the victim’s remains and that he saw Chang and respondent meet, is equally unavailing. As the court below correctly observed, the fact that Chang may have paid for Lee’s flight is “both unremarkable and ambiguous.” Similarly, as the court below also correctly observed, the mere fact that Chang and respondent met in California hardly is sufficient to satisfy petitioner’s burden.
*95Buckley, P.J., and Williams, JJ., concur with Nardelli, J.; Gonzalez and McGuire, JJ., dissent in a separate opinion by McGuire, J.
Order, Supreme Court, New York County, entered on or about February 4, 2005, and order, same court, entered on or about March 23, 2005, reversed, on the law and the facts, without costs, and the matter remanded to Supreme Court for an expedited hearing.